Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,805,039. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-30 are either anticipated by or obvious variants of patent claims 1-22.  For example, patent claim 1 includes all limitations of independent claim 17.  The remaining dependent claims are either anticipated by or obvious variants of patent claims 1-22.  In particular, the following table shows the corresponding limitations between claims 1-30 and patent claims 1-22.
Present Application Claims (17/067027)
Patent claims (US10,805,039)
1. A base station for wireless communication, comprising: 
a memory comprising computer-executable instructions; and 
one or more processors configured to execute the computer-executable instructions and cause the base station to: 
bundle a plurality of control resource sets (CORESETs) into a resource set; 
configure the resource set for a user equipment;

transmit a one-bit indication of whether the data on the downlink data channel is rate matched around the resource set or uses resources in the resource set.



2. (New) The base station of claim 1, wherein, in order to configure the resource set for the user equipment, the one or more processors are further configured to cause the base station to transmit, to the user equipment, information relating to the resources assigned to the resource set.
  
3. (New) The base station of claim 2, wherein, in order to configure the resource set for the user equipment, the one or more processors are further configured to cause the base station to refrain from transmitting information relating to resources assigned to individual CORESETs from the plurality of CORESETs.  
4. (New) The base station of claim 1, wherein the one or more processors are further configured to cause the base station to determine resources assigned to a downlink data channel overlap at least a portion of the resource set.  
5. (New) The base station of claim 1, wherein the one or more processors are further configured to cause the base station to transmit the indication in downlink 
6. (New) The base station of claim 5, wherein: the downlink data channel is configured to use the resources in the resource set; and the one or more processors are further configured to cause the base station to avoid assigning resources to the downlink data channel that are assigned to the PDCCH.  

7. (New) The base station of claim 5, wherein the PDCCH comprises a group common PDCCH (GC-PDCCH).  

8. (New) The base station of claim 1, wherein the plurality of CORESETs includes at least one CORESET assigned to a different user equipment or temporarily unusable by the user equipment.  

9. (New) The base station of claim 1, wherein the downlink data channel comprises a physical downlink shared channel (PDSCH).  

10. (New) A user equipment for wireless communication, comprising: a memory comprising computer-executable instructions; and one or more processors configured to execute the computer-executable instructions and cause the user equipment to: receive configuration information relating to a resource set including a plurality of bundled control resource sets (CORESETs); determine whether data on a downlink data channel is rate matched around the resource set or uses resources in the resource set; receive the data on the downlink data channel based on the determination of whether the data on the downlink data channel is rate matched around the resource set or uses resources in 

11. (New) The user equipment of claim 10, wherein the configuration comprises information relating to the resources assigned to the resource set.  
12. (New) The user equipment of claim 11, wherein the configuration does not comprise information relating to resources assigned to individual CORESETS from the bundled CORESETs.  

13. (New) The user equipment of claim 10, wherein the one or more processors are further configured to cause the user equipment to determine resources assigned to a downlink data channel overlap at least a portion of the resource set.  
14. (New) The user equipment of claim 10, wherein the one or more processors are configured to cause the user equipment to receive the indication in downlink control information in a physical downlink control channel (PDCCH).  
15. (New) The user equipment of claim 14, wherein: the indication indicates that the downlink data channel is configured to use the resources in the resource set; and the one or more processors are further configured to cause the user equipment to refrain from monitoring resources assigned to the PDCCH for receiving the data on the downlink data channel.  

16. (New) The user equipment of claim 14, wherein the PDCCH comprises a group common PDCCH (GC-PDCCH).  


18. (New) The user equipment of claim 10, wherein the downlink data channel comprises a physical downlink shared channel (PDSCH).  

19. (New) A method for wireless communication by a base station, comprising: bundling a plurality of control resource sets (CORESETs) into a resource set; configuring the resource set for a user equipment; determining whether data on a downlink data channel is to be rate matched around the resource set or uses resources in the resource set; transmitting the data on the downlink data channel based on the determination of whether the data on the downlink data channel is to be rate matched around the resource set or uses resources in the resource set; and transmitting a one-bit indication of whether the data on the downlink data channel is rate matched around the resource set or uses resources in the resource set.  



20. (New) The method of claim 19, wherein the configuring comprises: transmitting, to the user equipment, information relating to the resources assigned to the resource set; and refraining from transmitting information relating to resources assigned to individual CORESETs from the plurality of CORESETs.  





22. (New) The method of claim 19, wherein: wherein transmitting the indication comprises transmitting the indication in downlink control information in a physical downlink control channel (PDCCH); the downlink data channel is configured to use the resources in the resource set, and further comprising avoiding assigning resources to the downlink data channel that are assigned to the PDCCH; and the PDCCH comprises a group common PDCCH (GC-PDCCH).  






23. (New) The method of claim 19, wherein the plurality of CORESETs includes at least one CORESET assigned to a different user equipment or temporarily unusable by the user equipment.  
24. (New) The method of claim 19, wherein the downlink data channel comprises a physical downlink shared channel (PDSCH).  

25. (New) A method for wireless communication by a user equipment, comprising: receiving configuration information relating to a resource set including a plurality of bundled control resource sets (CORESETs); determining whether data on a downlink data channel is rate matched around the resource set or uses resources in the resource set; receiving the data on the downlink data channel based on the determination of whether the data on the 


26. (New) The method of claim 25, wherein: the configuration comprises information relating to the resources assigned to the resource set; and the configuration does not comprise information relating to resources assigned to individual CORESETS from the bundled CORESETs.  


27. (New) The method of claim 25, further comprising determining resources assigned to a downlink data channel overlap at least a portion of the resource set.  

28. (New) The method of claim 25, wherein: receiving the indication comprises receiving the indication in downlink control information in a physical downlink control channel (PDCCH); the indication indicates that the downlink data channel is configured to use the resources in the resource set, and further comprising not monitoring resources assigned to the PDCCH for receiving the data on the downlink data channel; and the PDCCH comprises a group common PDCCH (GC-PDCCH).  




29. (New) The method of claim 25, wherein the bundled CORESETs comprises at least one CORESET assigned to a different user 

30. (New) The method of claim 25, wherein the downlink data channel comprises a physical downlink shared channel (PDSCH).   


means for bundling a plurality of control resource sets (CORESETs) into a global resource set; means for configuring the global resource set for a user equipment (UE); 
means for determining resources assigned to a downlink data channel overlap at least a portion of the global resource set; 


18. The apparatus of claim 17, wherein the means for configuring is configured to transmit, to the UE, information relating to the resources assigned to the global resource set.

19. The apparatus of claim 18, wherein the means for configuring does not transmit information relating to resources assigned to individual CORESETs from the plurality of CORESETs.


Claim 17.





12. The method of claim 9, wherein the indication is received as part of Downlink Control Information in a Physical Downlink Control Channel (PDCCH).


13. The method of claim 12, wherein the indication indicates that the downlink data channel is configured to use the resources in the global resource set, and further comprising not monitoring resources assigned to the PDCCH for receiving the data on the downlink data channel.
14. The method of claim 12, wherein the PDCCH comprises a Group Common PDCCH (GC-PDCCH).
15. The method of claim 9, wherein the bundled CORESETs comprises at least one CORESET assigned to a different UE or temporarily unusable by the UE.

16. The method of claim 9, wherein the downlink data channel comprises a Physical Downlink Shared Channel (PDSCH).
20. An apparatus for wireless communication by a user equipment (UE), comprising: means for receiving configuration information relating to a global resource set including a plurality of bundled control resource sets (CORESETs); means for determining resources assigned to a downlink data channel overlap at least a portion of the global resource set; means for determining whether data on the downlink data channel is rate matched around the global resource set or uses resources in the global resource set; means for receiving the data on the downlink data channel based on the determination of whether the data on the downlink data channel is rate matched around the global resource set or uses resources in the global resource set; and 
21. The apparatus of claim 20, wherein the configuration comprises information relating to the resources assigned to the global resource set.
22. The apparatus of claim 21, wherein the configuration does not comprise information relating to resources assigned to individual CORESETS from the bundled CORESETs.
Claim 20.


Claim 13.


Claim 13.





Claim 14.




Claim 16.

1. A method for wireless communication by a base station (BS), comprising: bundling a plurality of control resource sets (CORESETs) into a global resource set; configuring the global resource set for a user equipment (UE); determining resources assigned to a downlink data channel overlap at least a portion of the global resource set; determining whether data on the downlink data channel is to be rate matched around the global resource set or uses resources in the global resource set; transmitting the data on the downlink data channel based on the determination of whether the data on the downlink data channel is to be rate matched around the global resource set or uses resources in the global resource set; and transmitting a one-bit indication of whether the data on the downlink data channel is rate matched around the global resource set or uses resources in the global resource set.
2. The method of claim 1, wherein the configuring comprises transmitting, to the UE, information relating to the resources assigned to the global resource set.
3. The method of claim 2, wherein the configuring does not comprise transmitting information relating to resources assigned to individual CORESETs from the plurality of CORESETs.


4. The method of claim 1, wherein the indication is transmitted as part of Downlink Control Information in a Physical Downlink Control Channel (PDCCH).
5. The method of claim 4, wherein the downlink data channel is configured to use the resources in the global resource set, and further comprising avoiding assigning resources to the downlink data channel that are assigned to the PDCCH.
6. The method of claim 4, wherein the PDCCH comprises a Group Common PDCCH (GC-PDCCH).

7. The method of claim 1, wherein the plurality of CORESETs includes at least one CORESET assigned to a different UE or temporarily unusable by the UE.
8. The method of claim 1, wherein the downlink data channel comprises a Physical Downlink Shared Channel (PDSCH).
9. A method for wireless communication by a user equipment (UE), comprising: receiving configuration information relating to a global resource set including a plurality of bundled control resource sets (CORESETs); determining resources assigned to a downlink data channel overlap at least a portion of the global resource set; determining whether data on the downlink data channel is rate matched around the global resource set or uses resources in the global resource set; receiving the data on the downlink data 
10. The method of claim 9, wherein the configuration comprises information relating to the resources assigned to the global resource set.
11. The method of claim 10, wherein the configuration does not comprise information relating to resources assigned to individual CORESETS from the bundled CORESETs.
Claim 9.

12. The method of claim 9, wherein the indication is received as part of Downlink Control Information in a Physical Downlink Control Channel (PDCCH).
13. The method of claim 12, wherein the indication indicates that the downlink data channel is configured to use the resources in the global resource set, and further comprising not monitoring resources assigned to the PDCCH for receiving the data on the downlink data channel.
14. The method of claim 12, wherein the PDCCH comprises a Group Common PDCCH (GC-PDCCH).
15. The method of claim 9, wherein the bundled CORESETs comprises at least 
16. The method of claim 9, wherein the downlink data channel comprises a Physical Downlink Shared Channel (PDSCH).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477